Citation Nr: 0740332	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar disc disease with degenerative changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
the veteran's lumbar disc disease with degenerative changes 
has been manifested by subjective complaints of pain 
radiating to the left lower extremity, productive of no more 
than moderate limitation of motion, with no more than mild 
neurological deficit, without demonstrated incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for lumbar disc disease with degenerative changes 
prior to September 23, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to September 26, 2003, to 
include as amended effective September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected lumbar disc disease with degenerative 
changes from September 23, 2002 through September 25, 2003, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected lumbar disc disease with degenerative 
changes, from September 23, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524 (2006).

4.  The schedular criteria for an evaluation in excess of 40 
percent for lumbar disc disease with degenerative changes, 
from September 26, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5238, 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the June 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for a low back disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the June 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the October 2005 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for spinal disabilities, and 
included a description of the rating formulas under those 
diagnostic codes.  Thus, the appellant has been informed of 
what was needed to achieve higher schedular ratings.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disability on appeal.
With regard to the duty to assist, the claims file contains a 
report of VA examination, VA and private treatment records, 
and statements from private examiners.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the April 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for a low back disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the April 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the August 2005 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for spinal disabilities, and 
included a description of the rating formulas under those 
diagnostic codes.  Thus, the appellant has been informed of 
what was needed to achieve higher schedular ratings.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains a 
report of VA examination, private treatment records, and 
statements from private examiners.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

The Board notes that the veteran has contended that his 
February 2005 VA fee-basis examination was not sufficient.  
However, the Board, after a review of the veteran's claims 
file, finds that the objective, clinical findings contained 
in the record, are sufficient to evaluate the veteran's 
disability.  Accordingly, the Board finds that a new 
examination is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that an evaluation in excess of 40 
percent is warranted for his service-connected low back 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from January 13, 1997.

1.  Prior to September 26, 2003

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  For this period, the 
veteran is currently in receipt of a 40 percent rating.  

Under the rating criteria in effect prior to September 26, 
2003, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine) and 5295 
(for lumbosacral strain), the maximum schedular rating 
assignable is 40 percent.  The veteran is currently assigned 
a 40 percent evaluation for the service-connected back 
disability at issue, and as such, a higher rating is not for 
assignment under either Diagnostic Code.  The Board notes 
that pain, weakness, and fatigability cannot be the basis for 
an award in excess of the maximum evaluation assignable under 
a diagnostic code.  Spencer v. West, 13 Vet. App. 376 (2000).  
Even with consideration of functional loss due to pain, 
weakness, and fatigability, there has been no demonstration, 
by competent clinical evidence, of functional impairment 
comparable to unfavorable ankylosis of the lumbar spine so as 
to warrant a higher evaluation under Diagnostic Code 5289.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  The evidence does not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293, having a total duration of at least 6 
weeks during a previous 12-month period.  In fact, there is 
no indication that bed rest was prescribed by a physician at 
any time.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, can not serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  The service-
connected back disability at issue is the only service-
connected disability.  As discussed above, the orthopedic 
manifestations of the disability at issue warrant no more 
than a 40 percent evaluation under Diagnostic Codes 5292 to 
5295.  

In terms of the neurological manifestations of the veteran's 
service-connected low back disability, an August 2003 
clinical record reflects that the veteran complained of pain 
radiating down his left lower extremity.  However, on 
examination, the examiner reported that no guarding or muscle 
spasm was present, straight leg raising was negative, and 
strength, sensation, and reflexes were intact in the lower 
extremities.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, 
the potentially relevant Diagnostic Code sections for the 
veteran's symptomatology are 8520, for the sciatic nerve, 
Diagnostic Code 8521, for the external popliteal nerve 
(common peroneal), Diagnostic Code 8524, for the internal 
popliteal nerve (tibial), Diagnostic Code 8525, for the 
posterior tibial nerve, and Diagnostic Code 8526, for the 
anterior crural nerve.  Thus, the veteran is entitled to a 10 
percent rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability 
at issue.  For purposes of this decision, Diagnostic Code 
8520 will be utilized.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5295 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521 or 8524 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The Board observes that the 
veteran is not presently service-connected for any other 
disability and as such, only the ratings for the orthopedic 
and neurological manifestations will be combined.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 46, which rounded to the nearest tenth, 
warrants a 50 percent rating.  This combined rating exceeds 
the 40 percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002.  
As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  

2.  From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under the relevant 
provisions, a finding of ankylosis of the lumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation under the General Rating Formula 
for Disabilities of the Spine.  In this regard, the examiner 
from the veteran's January 2005 VA examination did not report 
that there was ankylosis of the veteran's spine.  The Board 
notes that the medical evidence of record does establish that 
the veteran suffers functional loss due to pain, weakness, 
lack of endurance, and fatigability.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to ankylosis of the entire 
thoracolumbar spine, so as to warrant the next higher 
evaluation.  Therefore, based on the analysis of those 
criteria set forth above, the veteran remains entitled to no 
more than a 40 percent evaluation for the orthopedic 
manifestations of his service-connected chronic low back 
lumbar disc disease, with degenerative changes for the period 
from September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  In this regard, on examination 
in January 2005, the veteran again reported that he 
experienced pain that radiated down through his buttock and 
into his left leg and knee.  However, the examiner reported 
that the veteran did not have any appreciable spasm and his 
reflexes were equal in the lower extremities.  The examiner 
also reported that the veteran did not have any numbness and 
that he had full sensation throughout the legs.  He also 
indicated that the veteran had 4/5 muscle strength in the 
left leg side compared to the right, that he did not elicit a 
straight leg raise on either leg, and that he did not see any 
other symptoms of radiculopathy.  Therefore, based on these 
clinical findings, the Board finds that such symptomology 
corresponds to a 10 percent evaluation under Diagnostic Code 
8520, 8521 or 8524 for mild neurologic manifestations.  Thus, 
the 10 percent separate rating established beginning 
September 23, 2002, remains intact.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  
Additionally, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Indeed, on VA examination 
in January 2005, the veteran reported that at no time over 
the past twelve months had he gone to bed for two days or any 
extend time because of his back pain.  As such, a higher 
evaluation is not warranted under Diagnostic Code 5243 when 
evaluated based on incapacitating episodes.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).



ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease with degenerative changes, prior to September 
23, 2002, is denied.

 Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected lumbar 
disc disease with degenerative changes, from September 23, 
2002 through September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the service-connected lumbar 
disc disease with degenerative changes from September 23, 
2002, is granted, subject to the applicable law governing the 
award of monetary benefits.

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease with degenerative changes, from September 26, 
2003, is denied.



____________________________________________
P.  LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


